81 F.3d 165
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In Re:  Estate of Donald D. CLARK,Janet CLARK, Appellant,v.Larry Dean NELSON;  United States of America, Appellees.
No. 96-1653.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 29, 1996.Filed:  April 3, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Janet Clark appeals from the district court's1 order remanding the case to state court for lack of subject matter jurisdiction after Clark's second attempt at removal, pursuant to 28 U.S.C. §§ 1443 and 1446(a).   We have jurisdiction to review the district court's determination that removal was not proper under section 1443.   See 28 U.S.C. § 1447(d).   We conclude that the district court correctly determined that it lacked subject matter jurisdiction and, accordingly, affirm the judgment of the district court.   See 8th Cir.  R. 47A(a).



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota